ACCEPTED
                                                                                    12-14-00255-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                               3/23/2015 1:41:16 PM
                                                                                       CATHY LUSK
                                                                                             CLERK

                           NUMBER 12-14-00255-CR

DENNIS MONTRELL BENDY                   §     IN THE COURT OFFILED IN
                                                              APPEALS
                                                           12th COURT OF APPEALS
                                        §                       TYLER, TEXAS
v.                                      §     12TH   JUDICIAL  DISTRICT
                                                           3/23/2015 1:41:16 PM
                                        §                       CATHY S. LUSK
                                                                    Clerk
THE STATE OF TEXAS                      §     TYLER, TEXAS


                  STATE’S FIRST MOTION FOR EXTENSION
                     AND FOR LATE FILING OF BRIEF


TO THE HONORABLE COURT OF APPEALS:

     Comes now the State of Texas and presents its first motion for an extension

of time and for late filin of its rrief in the aroee-captioned cause, showin

the followin facts and circumstances in support:

  A. The case was ori inally disposed of ry a jury trial in the 241st District
Court of Smith County, Texas, the Honorarle Jack Skeen Jr. presidin .

  B. The trial court cause numrer was 241-1575-13, and the case was styled
The State of Texas v. Dennis Montrell Bendy.

   C. The jury found appellant uilty of the offense of murder as char ed in
the indictment, and the trial court assessed his punishment at confinement
for life in the Texas Department of Criminal Justice—Institutional Dieision
without a fine.

   D. Appellant filed his rrief on 19 Ferruary 2015. The State’s Brief is due to
re filed in this Court on or refore 23 March 2015.

   E. There has reen one extension of time ranted for the filin of
appellant’s rrief and no preeious extensions requested ry or ranted to the
State.
   F. Pursuant to Rules 2, 10.5(r), and 38.6(d) of the Texas Rules of Appellate
Procedure, the State is seekin the Court’s indul ence on an extension of ten
(10) days in order to allow the State an opportunity for timely filin its rrief on
or refore 2 April 2015.

   G. The facts relied on to support this request are as follows:

   I, Aaron Rediker, the undersi ned Assistant Criminal District Attorney, am
one of the two attorneys assi ned to the Appellate Dieision of the Smith
County District Attorney’s Office. After receiein appellant’s rrief, I haee had
to take my attention away from the case to work on the followin appellate
and hareas matters:

     1. Ex parte Porter, Cause Numrer 114-0515-12-A, State’s answer due 24
   March 2015.

      2. Ex parte Rosales, Cause Numrers 241-0232-00, 241-81580-99, 241-
   81581-99, 241-81582-99, 241-81583-99, and 241-81584-99, eeidentiary
   hearin held on 20 March 2015.

      3. Agnew v. State, No. PD-0145-15, State’s reply due 24 March 2015.

      4. Ex parte Farmer, Cause Numrer 241-0854-12-A, State’s supplemental
   answer filed 13 March 2015.

      5. Ex parte Aishman, Cause Numrer 114-1136-05-A, State’s answer and
   request for desi nation of issues filed 10 March 2015.

      6. Rahman v. State, No. 12-14-00225-CR, State’s Brief filed 23 Ferruary
   2015.

      7. Wiley v. State, Numrer 12-14-00126-CR, State’s Brief filed 20 Ferruary
   2015.

   H. In addition to the cases listed aroee, I am re ularly called upon to
research issues arisin at trial, answer questions from law enforcement, and to

                                          2
represent the State in eeidentiary hearin s on applications for writs of hareas
corpus.

    I. Therefore, this motion is not rein filed for purposes of delay, rut to
allow the State to timely respond to the ar uments in appellant’s rrief. The
State has a reat interest in affirmin the jud ment of the 241st District Court
in this case.

   J. All facts recited in this motion not within the record or the Court’s
knowled e in its official capacity are within the personal knowled e of the
undersi ned attorney, and a eerification is therefore not required under Rule
10.2 of the Texas Rules of Appellate Procedure.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court rant the fore oin motion and extend the time for filin its rrief

to 2 April 2015.

                                            Respectfully surmitted,

                                            D. MATT BINGHAM
                                            Criminal District Attorney
                                            Smith County, Texas


                                            /s/ Aaron Rediker
                                            Aaron Rediker
                                            Assistant District Attorney
                                            SBOT #: 24046692
                                            100 North Broadway, 4th Floor
                                            Tyler, Texas 75702
                                            Office: (903) 590-1720
                                            Fax: (903) 590-1719 (fax)
                                            arediker@smith-county.com



                                        3
                          CERTIFICATE OF COMPLIANCE

   Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersi ned
attorney certifies that the word count for this document is 547 words as
calculated ry Microsoft Word 2010.


                                            /s/ Aaron Rediker
                                            Aaron Rediker


                            CERTIFICATE OF SERVICE

   On 23 March 2015, a le irle copy of the fore oin motion was sent ry email
to Austin R. Jackson, attorney for appellant, at jlawappeals@ mail.com.


                                            /s/ Aaron Rediker
                                            Aaron Rediker




                                        4